Citation Nr: 0904484	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-06 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claim of service connection for varicose veins, also 
claimed as left leg condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  In June 1947, the Philadelphia RO denied the appellant's 
claim for entitlement to service connection for varicose 
veins.  The decision was not appealed within one year.

2.  The evidence associated with the claims file subsequent 
to the June 1947 Philadelphia RO decision does not raise a 
reasonable possibility of substantiating the claim for 
service connection for varicose veins, also claimed as left 
leg condition.


CONCLUSION OF LAW

1.  The June 1947 Philadelphia RO decision denying service 
connection for varicose veins is final.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.1100 (2008).

2.  The additional evidence presented since the June 1947 
Philadelphia RO decision is not new and material, and the 
claim for entitlement to service connection for varicose 
veins, also claimed as left leg condition, is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In the Philadelphia RO's June 1947 letter of decision, it was 
determined that the veteran's varicose veins were not 
incurred in or aggravated by his service.  The RO noted its 
review of the medical evidence, including the report of out-
patient treatment  from March 15 to 29, 1947, and the report 
of hospitalization at the United States Naval Hospital from 
April 16 to 28, 1947.

After the June 1947 decision, an October 2003 VA examination 
report and private treatment records from Cypress Delray 
Medical L.C. were added to the claims file.  While these 
medical records are new, they are not material because they 
do not show that the veteran's varicose veins are related to 
service.

In addition to the medical evidence, the Board has considered 
the veteran's and his representative's oral and written 
assertions; however, none of this evidence provides a basis 
to reopen the claim.  As indicated above, the claim turns on 
the medical matters of diagnosis and etiology-matters within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, none 
are competent to render a probative opinion on a medical 
matter.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, none of the lay assertions in this regard are material 
because the unestablished facts in this case are ones of 
medical diagnosis and nexus.

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for varicose veins has not been received, the 
requirements for reopening are not met, and the Philadelphia 
RO's previous June 1947 decision remains final.  As the 
appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in August 2003 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  In addition, the notice provided in 
March 2004 addressed the specific information and evidence 
necessary to reopen the claim of service connection for 
varicose veins, and adequately informed him of the specific 
basis for the prior denial of his claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (in claim to reopen a 
previously denied claim for service connection, 38 U.S.C.A. 
§ 5103(a) requires that VA issue a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  Although this notice was given after the RO's 
initial denial of the claim to reopen in December 2003, the 
veteran was not prejudiced because he submitted statements 
and evidence while the case was in appellate status.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in his possession.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.

The Board acknowledges that the appellant was not provided 
notice concerning the assignment of disability ratings and 
the effective date of any grant of service connection.  There 
is no prejudice to the appellant in proceeding with the 
issuance of a final decision despite VA's failure to provide 
more timely notice, as his claim to reopen service connection 
is being denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for varicose 
veins, also claimed as left leg condition, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


